DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 2019/0294004 A1).
Regarding claim 1, Hashimoto teaches a method of manufacturing a light emitting module comprising: providing an intermediate (100; see at least figures 3 and 13), the intermediate including: a light guide (1; see at least figures 3 and 13) having a first principal face and a second principal face opposing the first principal face, a plurality of light sources (3; see at least figures 3 and 13) disposed on the second principal face of the light guide (1; see figures 3 and 13 where light sources 3 are positioned), and a wiring layer (24; see at least figure 3 and 13) disposed on the second principal face and electrically connected to the plurality of light sources (see at least figures 3 and 13); allowing the plurality of light sources (3; see at least figures 3 and 13) to emit light and measuring optical characteristics of the emitted light; and forming an optical characteristic correcting element (1a; see at least figures 3 and 13) in the intermediate (100) based on the measured optical characteristics.
Regarding claim 2, Hashimoto teaches the method of manufacturing a light emitting module according to claim 1, wherein the process of forming the optical characteristic correcting element (1a) includes forming a plurality of sectioning grooves on the light guide (1; see at least figure 3 and 13) to compartmentalize regions including at least one of the plurality of light sources (see at least figure 3 where light sources 3 are positioned in sectioning grooves).
Regarding claim 3, Hashimoto teaches the method of manufacturing a light emitting module according to claim 1, wherein the light guide (1; see at least figures 3 and 13) includes a plurality of sectioning grooves compartmentalizing regions including at least one of the plurality of light sources (see at least figures 3 and 13 where light sources 3 are positioned in a groove), and the process of forming the optical characteristic correcting element includes forming a light adjusting hole in the light guide (1) between one of the plurality of sectioning grooves and one of the plurality of light sources in a top view (see at least figures 3 and 13).
Regarding claim 4, Hashimoto teaches the method of manufacturing a light emitting module according to claim 1, wherein the process of forming the optical characteristic correcting element includes forming a light adjusting member above at least one of the plurality of light sources (3; see at least figures 3 and 13), the light adjusting member reflecting at least a portion of the light emitted by the at least one of the plurality of light sources (3; see at least figures 3 and 13).
Regarding claim 5, Hashimoto teaches the method of manufacturing a light emitting module according to claim 1, wherein the process of forming the optical characteristic correcting element includes forming a phosphor layer (wavelength conversion portion 12; see at least paragraph [0030]) above or in a vicinity of at least one of the plurality of light sources (3; see at least figures 3 and 13). 
Regarding claim 6, Hashimoto teaches the method of manufacturing a light emitting module according to claim 1, wherein the intermediate further includes a wiring substrate (24) including an insulation base (see at least paragraph [0098]) that supports the wiring layer (24),
the light guide (1; see at least figure 3 and 13) is disposed on the wiring substrate (24) such that the second principal face faces the wiring substrate (24),
the light guide (1; see at least figure 3 and 13) has a plurality of first holes extending through from the first principal face to the second principal face, and the light sources (3; see at least figures 3 and 13) are disposed on the wiring substrate (24; see at least figures 3 and 13) in the first holes.
Regarding claim 7, Hashimoto teaches the method of manufacturing a light emitting module according to claim 6, wherein the process of forming the optical characteristic correcting element includes forming a light reflecting member (see paragraph [0036]; 15) on the wiring substrate (24; see at least figures 3 and 13) between an inner lateral face of at least one of the plurality of first holes (see at least figures 3 and 13) and a lateral face of at least one of the plurality of light sources (see at least figures 3 and 13) disposed therein.
Regarding claim 8, Hashimoto teaches the method of manufacturing a light emitting module according to claim 7, wherein at least one of the plurality of first holes (see at least figures 3 and 13) includes: a first region having a first distance between the inner lateral face of the first hole and the lateral face of the light source disposed therein (see at least figures 3 and 13); and a second region having a second distance which is larger than the first distance between the inner lateral face of the first hole and another lateral face of the light source disposed therein (see at least figures 3 and 13), and the light reflecting member (15; see at least figures 3 and 13) is formed on the wiring substrate (24; see at least figures 3 and 13) in the first region.
Regarding claim 9, Hashimoto teaches the method of manufacturing a light emitting module according to claim 7, wherein the light guide has: a third region having a third distance between adjacent ones of the plurality of light sources (3; see at least figures 3 and 13); and a fourth region having a fourth distance which is larger than the third distance between other adjacent ones of the plurality of light sources (3; see at least figures 3 and 13), and the light reflecting member (15; see at least figures 3 and 13) is formed on the wiring substrate (24; see at least figure 3 and 13) in the third region.
Regarding claim 10, Hashimoto teaches the method of manufacturing a light emitting module according to claim 6, wherein at least one of the plurality of first holes (see at least figures 3 and 13) includes: a first region having a first distance between the inner lateral face of the first hole and a lateral face of the light source disposed therein (see at least figures 3 and 13); and a second region having a second distance which is larger than the first distance between the inner lateral face of the first hole and another lateral face of the light source disposed therein (see at least figures 3 and 13), and
the process of forming the optical characteristic correcting element includes forming a groove in a part of the light guide (1) on a first region side in a cross section that includes the first region, the second region, and the light source (3; see at least figures 3 and 13) located between the first region and the second region. 
Regarding claim 11, Hashimoto teaches the method of manufacturing a light emitting module according to claim 6, wherein the light guide has:
a third region having a third distance between adjacent ones of the plurality of light sources (see at least figures 3 and 13); and a fourth region having a fourth distance which is larger than the third distance between other adjacent ones of the plurality of light sources (see at least figures 3 and 13), and
the process of forming the optical characteristic correcting element includes forming a groove in the light guide (1; see grooves in light guide 1 in at least figures 3 and 13) in the third region at a position closer to one of the adjacent ones of the plurality of light sources (3; see at least figures 3 and 13) than to a midpoint between the adjacent ones of the plurality of light sources (3; see at least figures 3 and 13).
Regarding claim 12, Hashimoto teaches the method of manufacturing a light emitting module according to claim 10, further comprising forming a light reflecting (15) member in the grooves (see at least figures 3 and 13 where 15 is disposed in a groove).
Regarding claim 13, Hashimoto teaches the method of manufacturing a light emitting module according to claim 6, wherein the process of forming the optical characteristic correcting element includes forming a light transmissive member in at least one of the plurality of first holes (see plurality of holes in at least figures 3 and 13).
Regarding claim 14, Hashimoto teaches the method of manufacturing a light emitting module according to claim 13, wherein a refractive index of the light transmissive member is selected based on the measured optical characteristics (see at least paragraph [0040]). 
Regarding claim 15, Hashimoto teaches the method of manufacturing a light emitting module according to claim 13, wherein the process of forming the optical characteristic correcting element includes forming an oblique face oblique to the first principal face at an upper face of the light transmissive member (see at least figures 3, 5 and 13).
Regarding claim 16, Hashimoto teaches the method of manufacturing a light emitting module according to claim 13, wherein the process of forming the optical characteristic correcting element further includes forming a groove in the light transmissive member (see at least paragraphs [0035] and [0036]).
Regarding claim 17, Hashimoto teaches the method of manufacturing a light emitting module according to claim 16, wherein the process of forming the optical characteristic correcting clement further includes forming a light reflecting member (15; see at least figures 3 and 13) in the groove of the light transmissive member (see at least figures 3 and 13).
Regarding claim 18, Hashimoto teaches the method of manufacturing a light emitting module according to claim 1, further comprising, based on the measured optical characteristics, replacing one of the plurality of light sources (3; see at least figures 3 and 13) with other one of the plurality of light sources (3) together with a portion of the light guide (1) surrounding the light source (3; see at least figures 3 and 13).
	Regarding claim 19, Hashimoto teaches the method of manufacturing a light emitting module according to claim 1, wherein the light guide (1; see at least figures 3 and 13) has recesses that are open on a second principal face side, and at least some of the plurality of light sources are disposed in the recesses (see at least figures 3 and 13 where light sources are disposed in recesses).
Regarding claim 20, Hashimoto teaches a method of manufacturing a light emitting module comprising: providing an intermediate (1; see at least figures 3 and 13), the intermediate including: a wiring substrate (see 24 in at least figures 3 and 13), a light guide (1; see at least figures 3 and 13)having a first principal face and a second principal face opposing the first principal face, wherein the light guide (1; see at least figure 3 and 13) is disposed so as to face the wiring substrate (24), and in the light guide (1), a plurality of first holes extend through from the first principal face to the second principal face (see plurality of holes in at least figures 3 and 13), and a plurality of light sources (3; see at least figure 3 and 13) disposed on the wiring substrate (24) in the first holes, allowing the plurality of light sources (3) to emit light and measuring the optical characteristics of the emitted light; and replacing, based on the measured optical characteristics, one of the plurality of light sources (3; see at  least figures 3 and 13) with other one of the plurality of light sources (3) on the wiring substrate (24).
Regarding claim 21, Hashimoto teaches the method of manufacturing a light emitting module according to claim 20, further comprising: measuring a position of the plurality of light sources (3) on the wiring substrate (24; see at least figures 3 and 13); replacing, based on the measured position, one of the plurality of light sources (3) with other one of the plurality of light sources on the wiring substrate (24; see at least figures 3 and 13).
Regarding claim 22, Hashimoto teaches a method of manufacturing a light emitting module comprising: providing an intermediate (100; see at least figures 3 and 13), the intermediate including a wiring substrate (24; see at least figures 3 and 13) and a plurality of light sources (3; see at least figures 3 and 13) disposed on the wiring substrate (24); 
allowing the plurality of light sources (3; see at least figures 3 and 13) to emit light and measuring the optical characteristics of the emitted light:
replacing, based on the measured optical characteristics, one of the plurality of light sources (3; see at least figures 3 and 13) with other one of the plurality of light sources (3; see at least figures 3 and 13) on the wiring substrate (24); and
subsequent to replacing the light source (3), disposing on the wiring substrate (24) a light guide (1) that has a first principal face and a second principal face opposing the first principal face and facing the wiring substrate (24; see at least figures 3 and 13), such that the second principal face faces the wiring substrate (24).
Regarding claim 23, Hashimoto teaches the method of manufacturing a light emitting module according to claim 22, further comprising prior to the process of disposing the light guide (1) on the wiring substrate (24), measuring positions of the light sources on the wiring substrate (24), and based on the measured positions of the light sources (3), replacing one of the light sources (3) with other one of the light sources on the wiring substrate (24).
Regarding claim 24, Hashimoto teaches the method of manufacturing a light emitting module according to claim 1, wherein the light guide (1) includes sectioning grooves compartmentalizing regions including at least one of the plurality of light sources (3; see at least figures 3 and 13), and
the process of forming the optical characteristic correcting element includes disposing at least one light adjusting member (1a; see at least figures 3 and 13), based on the measured optical characteristics, above the light sources (3) and in the periphery of the sectioning grooves, the at least one light adjusting member having light reflectivity and transmissivity with respect to the light emitted by a corresponding one of the plurality of light sources (3; see at least figures 3 and 13).
Regarding claim 25,  Hashimoto teaches the method of manufacturing a light emitting module according to claim 24, wherein the measured optical characteristics include a ratio of a luminance above the light sources (1; see at least figures 3 and 13) to a luminance above the sectioning grooves.
Regarding claim 26, Hashimoto teaches the method of manufacturing a light emitting module according to claim 24, wherein a light transmittance of the at least one light adjusting member is selected based on the measured optical characteristics (see paragraph [0029]).
	Regarding claim 27, Hashimoto teaches the method of manufacturing a light emitting module according to claim 24, wherein at least one of the light adjusting members has a dot shape, and a coverage of the dot shaped light adjusting member is selected based on the measured optical characteristics (see at least figures 3 and 13).
Regarding claim 28, Hashimoto teaches the method of manufacturing a light emitting module according to claim 24, wherein the at least one light adjusting member is disposed on the first principal face of the light guide (see at least figures 3 and 13; paragraph [0029]).
Regarding claim 29, Hashimoto teaches the method of manufacturing a light emitting module according to claim 24, wherein the at least one light adjusting member is disposed on an optical member disposed so as to face the first principal face of the light guide (1; see at least figure 3 and 13 and paragraph [0029]).
Regarding claim 30, Hashimoto teaches the method of manufacturing a light emitting module according to claim 1, wherein the optical characteristics comprises a luminance distribution, a chromaticity distribution, or a combination thereof (see paragraph [0031]-[0033]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875      

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875